J-S27023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 FRANK HART                               :
                                          :
                    Appellant             :   No. 2191 EDA 2017

                  Appeal from the PCRA Order May 15, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0119531-1992


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

JUDGMENT ORDER BY LAZARUS, J.:                          FILED MAY 18, 2018

      Frank Hart appeals, pro se, from the order of the Court of Common Pleas

of Philadelphia County, dismissing as untimely his petition filed pursuant to

the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. That order was

entered on May 15, 2017; his notice of appeal was docketed in this Court on

June 19, 2017, thirty-five days later. By order dated September 5, 2017, this

Court directed Hart to show cause why his appeal should not be quashed as

untimely filed. Hart filed a timely response, in which he stated that he filed

his notice of appeal on June 17, 2017, and any further delay is attributable to

the mailroom at SCI-Graterford.

      Pursuant to Pennsylvania Rule of Appellate Procedure 903(a), a notice

of appeal “shall be filed within 30 days after the entry of the order from which

the appeal is taken.” Pa.R.A.P. 903(a).    “Time limitations for taking appeals

are strictly construed and cannot be extended as a matter of grace.”
J-S27023-18



Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014), citing

Commonwealth v. Valentine, 928 A.2d 346 (Pa. Super. 2007).                       Our

jurisdiction to hear an appeal is predicated upon the timely filing of the notice

of appeal; if this Court has no jurisdiction, we must dismiss the appeal.

Commonwealth v. Miller, 715 A.2d 1203, 1205 (Pa. Super. 1998). Where,

as here, a prisoner is acting pro se, an appeal is deemed filed for purposes of

Rule 903(a) when the prisoner delivers the notice of appeal to prison

authorities or places it in the prison mailbox. Commonwealth v. Jones, 700
A.2d 423, 426 (Pa. 1997).

       Here, Hart stated that he filed his appeal, i.e., delivered it to his prison’s

mailroom, on June 17, 2017.           Hart’s monthly prisoner account statement,

attached as an exhibit to his response to the rule to show cause, shows that

Hart’s prisoner account was debited for postage on June 19, 2017. Even if we

credit Hart’s statement that he delivered his notice of appeal on June 17,

2017, his appeal is still untimely. The order in question was filed on May 15,

2017; thus, in order to be timely, Hart was required to deliver his notice of

appeal to the prison mailroom by June 14, 2017.1 As he failed to do so, we

must dismiss his appeal for lack of jurisdiction. Miller, supra.

       Appeal dismissed.




____________________________________________


1In 2017, June 14 fell on a Tuesday, so there would have been no reason to
extend the filing deadline.

                                           -2-
J-S27023-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/18




                          -3-